Order entered October 1, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00326-CV

                         MICHAEL A. RUFF, ET AL., Appellants

                                              V.

                            SUZANN RUFF, ET AL., Appellees

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-02825-1

                                          ORDER
       Before the Court is the request of court reporter Jackie Galindo for an extension of time

to file the reporter’s record. We GRANT the request and extend the time to October 29, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE